Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Prior objections to claims 2, 9, and 16 for minor informality is withdrawn in view of applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of U.S. Patent No. 10970343. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is anticipated by claims 1 and 2 of U.S. Patent 10970343.
Claim 2 is anticipated by claim 1 of U.S. Patent 10970343.
Claim 4-7 is anticipated by claim 3-6 of U.S. Patent 10970343.
Claim 8 is anticipated by claims 7 and 8 of U.S. Patent 10970343.
Claim 9 is antipcated by claim 7 of U.S. Patent 10970343.
Claim 11-14 is anticipated by claim 9-12 of U.S. Patent 10970343.
Claim 15 is anticipated by claims 13 and 14 of U.S. Patent 10970343.
Claim 16 is anticipated by claim 13 of U.S. Patent 10970343.
Claim 18-20 is anticipated by claim 15-17 of U.S. Patent 10970343.
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.
Applicant asserts the following:

A.  That the limitation “at least two of” is not present in claims 1 or 2 of the parent application, 7-8 of the parent application, and 13-14 of the parent application. That therefore the double patenting rejection of claims 1, 8, and 15 are traversed.
Examiner disagrees.  The instant claims in the application are merely broader than the reference patent.  The phrase “comprising at least two of:” is anticipated by “comprising”.  Limitations A,B,C (comprising) anticipates limitations (A,B), (A,C), or (A,B,C) (comprising at least two of).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The closest reference found has already been noted in U.S. Patent 10970343 which was U.S. Patent Application Publication 20060122990 by Smith et. al. (hereafter Smith) which was also listed in the current IDS.  Smith was not found to disclose the elements of claims 3, 10, and 17.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167